OPINION — AG — ** DUAL OFFICE HOLDING — PUBLIC OFFICE ** THE STATUTORY PROHIBITIONS CONTAINED IN 51 O.S. 6 [51-6], DO `NOT' APPLY TO FACULTY MEMBERS OF OKLAHOMA STATE COLLEGES, IN THAT SUCH A POSITION IS NOT A "PUBLIC OFFICE" WITHIN THE MEANING OF THE STATUTE. IN ADDITION, IT CANNOT BE CONCLUDED AS A MATTER OF LAW, PURSUANT TO 74 O.S. 1401 [74-1401] — 74 O.S. 1416 [74-1416], KNOWN AS THE OKLAHOMA CODE OF ETHICS FOR STATE OFFICIALS AND EMPLOYEES ACT OF 1968, THAT A FACULTY MEMBER OF A OKLAHOMA STATE COLLEGE WILL HAVE CONFLICT OF INTEREST IN ACCEPTING EMPLOYMENT AS A CITY COUNCILMAN, AND THEREFORE SUCH QUESTION CANNOT BE ANSWERED BY THIS OFFICE. (DUAL OFFICE, CONFLICT OF INTEREST, STATE UNIVERSITY, COLLEGE, INSTRUCTOR, TEACHER, DUAL COMPENSATION) CITE: 74 O.S. 1404 [74-1404], OPINION NO. 72-271 (DONALD B. NEVARD) ** SEE OPINION NO. 92-568 (1992) ** SEE: OPINION NO. 75-196 (1975) **